                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION


IN RE:
DOMINIQUE DARCELL DAVIS                                       CASE NO.         19-41967
                                                              CHAPTER          7
                                                              JUDGE:           SHEFFERLY
      Debtor.                                         /
DOMINIQUE DARCELL DAVIS,

             Plaintiff,

v.                                                            ADV. NO.

DAVENPORT UNIVERSITY-G.R.,

             Defendant.                               /

                              COMPLAINT TO RECOVER EXEMPT FUNDS

        NOW COMES Plaintiff, by and through her attorney, B.O.C. Law Group, PC, and in
support of her complaint states the following:

             1. On or about February 22, 2017, Defendant received a civil judgment against Plaintiff in
the   36th   Judicial District Court for the State of Michigan in the amount of $6,047.00.

          2. On or about October 16, 2018, Defendant filed a writ of periodic garnishment against
Plaintiff’s employer.

          3. Defendant seized Plaintiff’s funds in the approximate amount of $1,528.16, 90 days
prior to the filing of Plaintiff's Chapter 7 Bankruptcy.

        4. Pursuant to Schedule B, Plaintiff scheduled the funds as assets that were seized by
Defendant. Pursuant to Schedule F, Plaintiff scheduled Defendants as unsecured creditors
wherein his debt is dischargeable.

        5. Pursuant to Schedule C, the funds garnished and/or seized were within the preference
period and are exempted property pursuant to 11 USC § 522(d)(5).

         6. The Chapter 7 Trustee, filed a Report of No Distribution on March 23, 2019, and
therefore will not make a claim on these funds. As such, Debtor has standing to make said claim
for return of property of the estate.

         7. Plaintiff seeks recovery of the garnished funds in the amount of $1,528.16, which are
part of the Bankruptcy Estate.



19-04253-pjs              Doc 1   Filed 06/12/19      Entered 06/12/19 14:25:15           Page 1 of 2
        WHEREFORE Plaintiffs pray this Honorable Court order:

       1. Defendants to return said seized funds, in the approximate amount of $1,528.16 to the
Bankruptcy Estate so that they may be remitted to Plaintiff.

       2. Any other relief, including attorney fees, costs and interest, which this Court deems just
and equitable.


                                                  Respectfully Submitted,


                                                  /s/ William R. Orlow
                                                  B.O.C. Law Group, PC
                                                  William R. Orlow (P41634)
                                                  Attorney for Debtor
                                                  24100 Woodward Avenue, Suite B
                                                  Pleasant Ridge, Michigan 48069
                                                  248-584-2100
                                                  bocecf@boclaw.com
Dated: June 12, 2019




19-04253-pjs       Doc 1     Filed 06/12/19       Entered 06/12/19 14:25:15           Page 2 of 2
